                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


SHEILA CLARK                                                                          PLAINTIFF

v.                               Case No. 4:18-cv-00910 KGB

ALLMERICA FINANCIAL BENEFIT
INSURANCE COMPANY                                                                    DEFENDANT

                                             ORDER

       Before the Court is a joint motion to dismiss (Dkt. No. 14). In the motion, the parties

represent that they engaged in mediation, which was successful in resolving the dispute between

the parties (Id., ¶ 1). The parties desire to dismiss this action with prejudice as all claims have

been resolved (Id., ¶ 2). For good cause shown, the Court grants the parties’ joint motion to dismiss

(Dkt. No. 14). The Court dismisses this action with prejudice.

       It is so ordered this 27th day of March, 2020.

                                                      ________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
